Case 2:21-cv-03585-PA-GJS Document 1 Filed 04/27/21 Page 1 of 2 Page ID #:1




 1 SHEPPARD, MULLIN, RICHTER HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   HAYLEY S. GRUNVALD, Cal. Bar No. 227909
 3 hgrunvald@sheppardmullin.com
   12275 El Camino Real, Suite 200
 4 San Diego, CA 92130-2006
   Telephone: 858.720.8900
 5 Facsimile: 858.509.3691
 6
   Attorneys for Defendant
 7 THE CHILDREN’S PLACE, INC.
 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                CENTRAL DISTRICT OF CALIFORNIA
11
12
     GABRIELA CABRERA,                            Case No.
13
                       Plaintiff,                 CORPORATE DISCLOSURE
14                                                STATEMENT
     v.
15
   THE CHILDREN’S PLACE, INC.,                    Los Angeles County Superior Court
16 AND DOES 1-20,                                 Case No.: 21GDCV00351
17                     Defendants
                                                  Action Filed:    March 9, 2021
18                                                Trial Date:      None Set
19
20
21
22
23
24
25
26
27
28

     SMRH:4846-9206-3964.1                                CORPORATE DISCLOSURE STATEMENT
Case 2:21-cv-03585-PA-GJS Document 1 Filed 04/27/21 Page 2 of 2 Page ID #:2




 1            TO THE COURT OF THE UNITED STATES DISTRICT COURT,
 2 CENTRAL DISTRICT OF CALIFORNIA AND ALL PARTIES APPEARING
 3 OF RECORD:
 4            Pursuant to Federal Rule of Civil Procedure 7.1, Defendant The Children’s
 5 Place, Inc., (“Defendant”) hereby submits the following Disclosure Statement: The
 6 Children’s Place, Inc. is a privately held corporation. No publicly-held corporation
 7 owns 10% or more of The Children’s Place, Inc.’s stock.
 8            Pursuant to Local Rule 7.1-1, the undersigned, counsel of record for
 9 Defendant certifies that the following listed party (or parties) may have a pecuniary
10 interest in the outcome of this case. These representations are made to enable the
11 Court to evaluate possible disqualification or recusal:
12            The Children’s Place, Inc.                         Defendant
13            Gabriela Cabrera                                   Plaintiff
14 Dated: April 27, 2021
15                                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
16
17
                                      By                 /s/ Hayley S. Grunvald
18                                                      HAYLEY S. GRUNVALD
19
                                                         Attorneys for Defendant,
20                                                    THE CHILDREN’S PLACE, INC.
21
22
23
24
25
26
27
28

                                                -1-
     SMRH:4846-9206-3964.1                                 CORPORATE DISCLOSURE STATEMENT
